IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RAY JAMES,                             NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1473

FLORIDA DEPT. OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed May 4, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Ray James, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied. See Powell v. Dep’t of Corr., 727 So.

2d 1103 (Fla. 1st DCA 1999).

      PETITION DENIED.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.